Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), is dated as of March 18,
2006, by and among Vyyo Inc., a Delaware corporation (the “Company”), and the
investors listed on the Schedule of Investors attached hereto as Exhibit A
(individually, an “Investor” and collectively, the “Investors”).

 

WHEREAS:

 

A.            The Company and each Investor is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under the
Securities Act.

 

B.            Each Investor, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement: (i) that aggregate number of shares of the Common Stock, par value
$0.0001 per share, of the Company (the “Common Stock”), set forth opposite such
Investor’s name in column two (2) on the Schedule of Investors in Exhibit A (the
“Common Shares”); (ii) that aggregate principal amount of Convertible Notes, in
substantially the form attached hereto as Exhibit B (the “Convertible Notes”),
set forth opposite such Investor’s name in column three (3) on the Schedule of
Investors (as converted, collectively, the “Conversion Shares”); (iii) that
aggregate principal amount of 9.5% Senior Secured Notes in substantially the
form attached hereto as Exhibit C (the “Senior Secured Notes”) set forth
opposite such Investor’s name in column four (4) on the Schedule of Investors
and (iv) that aggregate number of Warrants (the “Warrants”) in substantially the
form attached hereto as Exhibit D set forth opposite such Investor’s name in
column five (5) on the Schedule of Investors which will be exercisable to
purchase additional shares of Common Stock (as exercised, collectively, the
“Warrant Shares”).

 

C.            The Common Shares, Convertible Notes, Conversion Shares, Senior
Secured Notes, Warrants and Warrant Shares issued pursuant to this Agreement are
collectively are referred to herein as the “Securities.”

 

D.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit E (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Common Shares,
Conversion Shares and Warrant Shares under the Securities Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 

--------------------------------------------------------------------------------


 


ARTICLE I
DEFINITIONS


 


1.1           DEFINITIONS. IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT, THE FOLLOWING TERMS HAVE THE MEANINGS INDICATED:


 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the date and time of the Closing and shall be 10:00 a.m.,
New York City time, on March 22, 2006 (or such other date and time as is
mutually agreed to by the Company and each Investor).

 

“Collateral” has the meaning assigned to such term in the Guaranty and Security
Agreement.

 

“Collateral Agent” has the meaning assigned to such term in the Guaranty and
Security Agreement.

 

“Company Counsel” means Skadden, Arps, Slate, Meagher & Flom LLP, United States
special counsel to the Company.

 

“Common Shares” has the meaning set forth in the Preamble.

 

“Common Stock” has the meaning set forth in the Preamble.

 

“Convertible Notes” has the meaning set forth in the Preamble.

 

“Conversion Shares” has the meaning set forth in the Preamble.

 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ National Market or the NASDAQ SmallCap Market.

 

“Guaranty and Security Agreement” by and among the Company, the Investors and
the parties thereto in substantially in the form set forth as Exhibit F hereto.

 

“Grantor” has the meaning assigned to such term in the Guaranty and Security
Agreement.

 

“Insignificant Subsidiaries” means Vyyo Asia, Inc., Vyyo Brasil Ltd., and Vyyo
Hong Kong Inc.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(j).

 

2

--------------------------------------------------------------------------------


 

“Investor Counsel” means Brown Raysman Millstein Felder & Steiner LLP, counsel
to the Investors.

 

“Knowledge,” including the phrase “to the Company’s knowledge,” and words of
similar import shall mean that which Davidi Gilo, Arik Levi, Amir Hochbaum, and
Tashia Rivard know or should have known using the exercise of reasonable due
diligence.

 

 “Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Material Adverse Effect” has the meaning set forth in Section 3.1(a).

 

“Material Permits” has the meaning set forth in Section 3.1(z).

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, or
joint stock company.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened in writing.

 

“Registration Rights Agreement” has the meaning set forth in the Preamble.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” has the meaning set forth in the Preamble.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Securities” has the meaning set forth in the Preamble.

 

“Senior Secured Notes” has the meaning set forth in the Preamble.

 

“Shares” means shares of the Company’s Common Stock.

 

“Significant Subsidiary” has the meaning assigned thereto in Rule 1-02(w) of
Regulation S-X and each Subsidiary that is party to the Guaranty and Security
Agreement.

 

“Subsidiary” means any Person in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, (b) if the Common Stock is not then
listed or quoted and traded on any Eligible Market, then a day on which trading
occurs on the NASDAQ National Market

 

3

--------------------------------------------------------------------------------


 

(or any successor thereto), or (c) if trading ceases to occur on the NASDAQ
National Market (or any successor thereto), any Business Day.

 

“Trading Market” means the Nasdaq National Market or any other Eligible Market,
or any national securities exchange, market or trading or quotation facility on
which the Common Stock is then listed or quoted.

 

“Transaction” means the transaction contemplated by the Transaction Documents.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Convertible Notes, the Senior Secured Notes, the Warrants
and the Guaranty and Security Agreement.

 

“Warrant” has the meaning set forth in the Preamble.

 

“Warrant Shares” has the meaning set forth in the Preamble.

 


ARTICLE II
PURCHASE AND SALE


 


2.1           CLOSING.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SECTIONS 5.1(A)
AND 5.2 HEREIN, AT THE CLOSING THE COMPANY SHALL ISSUE AND SELL TO EACH
INVESTOR, AND EACH INVESTOR SHALL, SEVERALLY AND NOT JOINTLY, PURCHASE FROM THE
COMPANY, SUCH NUMBER OF COMMON SHARES, CONVERTIBLE NOTES, SENIOR SECURED NOTES
AND WARRANTS SET FORTH OPPOSITE SUCH INVESTOR’S NAME ON EXHIBIT A HERETO UNDER
THE HEADINGS “COMMON SHARES”, “CONVERTIBLE NOTES”, “SENIOR SECURED NOTES” AND
“WARRANTS”. THE DATE AND TIME OF THE CLOSING AND SHALL BE 10:00 A.M., NEW YORK
CITY TIME, ON THE CLOSING DATE. THE CLOSING SHALL TAKE PLACE AT THE OFFICES OF
COMPANY COUNSEL.


 


(B)           AT THE CLOSING, EACH INVESTOR SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE COMPANY THE PURCHASE PRICE SET FORTH OPPOSITE SUCH INVESTOR’S
NAME ON EXHIBIT A HERETO UNDER THE HEADING “PURCHASE PRICE” IN UNITED STATES
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, BY WIRE TRANSFER TO AN ACCOUNT
DESIGNATED IN WRITING TO SUCH INVESTOR BY THE COMPANY FOR SUCH PURPOSE.


 


ARTICLE III
REPRESENTATIONS AND WARRANTIES


 


3.1           REPRESENTATIONS AND WARRANTIES OF THE COMPANY. THE COMPANY HEREBY
REPRESENTS AND WARRANTS TO EACH INVESTOR THAT, EXCEPT AS SET FORTH IN THE SEC
REPORTS (AS HEREINAFTER DEFINED) OR IN THE SCHEDULE OF EXCEPTIONS ATTACHED AS
EXHIBIT I TO THIS AGREEMENT, WHICH EXCEPTIONS SHALL BE DEEMED TO BE PART OF THE
REPRESENTATIONS AND WARRANTIES MADE HEREUNDER, THE FOLLOWING REPRESENTATIONS ARE
TRUE AND COMPLETE AS OF THE DATE HEREOF. THE SCHEDULE OF EXCEPTIONS SHALL BE
ARRANGED IN SECTIONS CORRESPONDING TO THE NUMBERED AND LETTERED SECTIONS AND
SUBSECTIONS CONTAINED IN THIS SECTION 3, AND THE DISCLOSURES IN ANY SECTION OR
SUBSECTION OF THE SCHEDULE OF EXCEPTIONS SHALL QUALIFY OTHER SECTIONS AND
SUBSECTIONS IN THIS SECTION 2 ONLY TO THE EXTENT IT IS REASONABLY APPARENT

 

4

--------------------------------------------------------------------------------


 


FROM A READING OF THE DISCLOSURE THAT SUCH DISCLOSURE IS APPLICABLE TO SUCH
OTHER SECTIONS AND SUBSECTIONS:


 


(A)           ORGANIZATION AND QUALIFICATION. EACH OF THE COMPANY AND THE
SIGNIFICANT SUBSIDIARIES IS AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR
ORGANIZATION (AS APPLICABLE), WITH THE REQUISITE LEGAL AUTHORITY TO OWN AND USE
ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED.
NEITHER THE COMPANY NOR ANY SIGNIFICANT SUBSIDIARY IS IN VIOLATION OF ANY OF THE
PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR
OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS. EACH OF THE COMPANY AND THE
SIGNIFICANT SUBSIDIARIES IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN WHICH
THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING, AS THE CASE MAY BE, WOULD NOT REASONABLY BE EXPECTED TO INDIVIDUALLY
OR IN THE AGGREGATE, (I) MATERIALLY AND ADVERSELY AFFECT THE LEGALITY, VALIDITY
OR ENFORCEABILITY OF ANY TRANSACTION DOCUMENT, (II) HAVE OR RESULT IN A MATERIAL
ADVERSE EFFECT ON THE RESULTS OF OPERATIONS, ASSETS, BUSINESS OR FINANCIAL
CONDITION OF THE COMPANY AND THE SIGNIFICANT SUBSIDIARIES, TAKEN AS A WHOLE ON A
CONSOLIDATED BASIS OR (III) MATERIALLY AND ADVERSELY IMPAIR THE COMPANY’S
ABILITY TO PERFORM FULLY ON A TIMELY BASIS ITS OBLIGATIONS UNDER ANY OF THE
TRANSACTION DOCUMENTS (ANY OF (I), (II) OR (III), A “MATERIAL ADVERSE EFFECT”).


 


(B)           SUBSIDIARIES. THE COMPANY HAS NO DIRECT OR INDIRECT SUBSIDIARIES.
THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE CAPITAL STOCK OR COMPARABLE
EQUITY INTERESTS OF EACH SUBSIDIARY FREE AND CLEAR OF ANY LIEN AND ALL THE
ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OR COMPARABLE EQUITY INTEREST OF
EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY PAID, NON-ASSESSABLE AND FREE
OF PREEMPTIVE AND SIMILAR RIGHTS. NONE OF THE INSIGNIFICANT SUBSIDIARIES (I)
CARRIES ON ANY SUBSTANTIVE BUSINESS OPERATIONS OR ACTIVITIES OR (II) HAS ASSETS
OR LIABILITIES IN EXCESS OF $50,000.


 


(C)           AUTHORIZATION; ENFORCEMENT. THE COMPANY HAS THE REQUISITE
CORPORATE AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND
OTHERWISE TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND THEREUNDER. THE EXECUTION
AND DELIVERY OF EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY BY THE
COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF THE
COMPANY AND NO FURTHER CONSENT OR ACTION IS REQUIRED BY THE COMPANY, ITS BOARD
OF DIRECTORS OR ITS STOCKHOLDERS. EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT
IS A PARTY HAS BEEN (OR UPON DELIVERY WILL BE) DULY EXECUTED BY THE COMPANY AND
IS, OR WHEN DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE, THE
VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY (I) APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER LAWS OF GENERAL APPLICATION
RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS RIGHTS GENERALLY, AND
(II) THE EFFECT OF RULES OF LAW GOVERNING THE AVAILABILITY OF SPECIFIC
PERFORMANCE AND OTHER EQUITABLE REMEDIES.


 


(D)           NO CONFLICTS. THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY BY THE COMPANY AND ANY SIGNIFICANT
SUBSIDIARY AND THE CONSUMMATION BY THE COMPANY AND ANY SIGNIFICANT SUBSIDIARY OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT, AND WILL NOT,
(I) CONFLICT WITH OR VIOLATE ANY PROVISION OF THE COMPANY’S

 

5

--------------------------------------------------------------------------------


 


OR ANY SIGNIFICANT SUBSIDIARY’S CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS
OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS, (II) CONFLICT WITH, OR CONSTITUTE
A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A
DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF,
ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER INSTRUMENT (EVIDENCING A COMPANY
OR SIGNIFICANT SUBSIDIARY DEBT OR OTHERWISE) OR OTHER UNDERSTANDING TO WHICH THE
COMPANY OR ANY SIGNIFICANT SUBSIDIARY IS A PARTY OR BY WHICH ANY PROPERTY OR
ASSET OF THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY IS BOUND, OR AFFECTED, EXCEPT
TO THE EXTENT THAT SUCH CONFLICT, DEFAULT, TERMINATION, AMENDMENT, ACCELERATION
OR CANCELLATION RIGHT WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR (III) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION,
ORDER, JUDGMENT, INJUNCTION, DECREE OR OTHER RESTRICTION OF ANY COURT OR
GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR A SIGNIFICANT SUBSIDIARY IS
SUBJECT (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS AND THE
RULES AND REGULATIONS OF ANY SELF-REGULATORY ORGANIZATION TO WHICH THE COMPANY
OR ITS SECURITIES ARE SUBJECT), OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY
OR A SIGNIFICANT SUBSIDIARY IS BOUND OR AFFECTED, EXCEPT TO THE EXTENT THAT SUCH
VIOLATION WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(E)           AUTHORIZATION OF SECURITIES. THE SECURITIES ARE DULY AUTHORIZED
AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS, WILL
BE DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ALL
LIENS AND SHALL NOT BE SUBJECT TO PREEMPTIVE OR SIMILAR RIGHTS OF STOCKHOLDERS.
UPON ISSUANCE OR CONVERSION IN ACCORDANCE WITH THE CONVERTIBLE NOTES OR EXERCISE
IN ACCORDANCE WITH THE WARRANTS, AS THE CASE MAY BE, THE CONVERSION SHARES AND
THE WARRANT SHARES, RESPECTIVELY, WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND FREE FROM ALL PREEMPTIVE OR SIMILAR RIGHTS, TAXES, LIENS AND
CHARGES WITH RESPECT TO THE ISSUE THEREOF, WITH THE HOLDERS BEING ENTITLED TO
ALL RIGHTS ACCORDED TO A HOLDER OF COMMON SHARES. AS OF THE CLOSING, THE COMPANY
SHALL HAVE RESERVED FROM ITS DULY AUTHORIZED CAPITAL STOCK EQUAL TO THE SUM OF
(A) THE COMMON SHARES (B) THE NUMBER OF COMMON SHARES ISSUABLE UPON CONVERSION
OF THE CONVERTIBLE NOTES (WITHOUT TAKING INTO ACCOUNT ANY LIMITATIONS ON THE
CONVERSION, OR REDEMPTION OF THE CONVERTIBLE NOTES SET FORTH IN THE CONVERTIBLE
NOTES) AT THE CLOSING (Y) THE NUMBER OF COMMON SHARES ISSUABLE UPON EXERCISE OF
THE WARRANTS (WITHOUT TAKING INTO ACCOUNT ANY LIMITATIONS ON THE EXERCISE OF THE
WARRANTS SET FORTH IN THE WARRANTS).


 


(F)            CAPITALIZATION. THE AGGREGATE NUMBER OF SHARES AND TYPE OF ALL
AUTHORIZED, ISSUED AND OUTSTANDING CLASSES OF CAPITAL STOCK, OPTIONS AND OTHER
SECURITIES OF THE COMPANY (WHETHER OR NOT PRESENTLY CONVERTIBLE INTO OR
EXERCISABLE OR EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OF THE COMPANY) IS SET
FORTH IN SCHEDULE 3.1(F) HERETO. ALL OUTSTANDING SHARES OF CAPITAL STOCK ARE
DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND HAVE BEEN
ISSUED IN COMPLIANCE WITH SECTION 5 OF THE SECURITIES ACT. THE COMPANY HAS NOT
ISSUED ANY OTHER OPTIONS, WARRANTS, SCRIPT RIGHTS TO SUBSCRIBE TO, CALLS OR
COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR
OBLIGATIONS CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR, OR ENTERED INTO
ANY AGREEMENT GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE, ANY
SHARES OF COMMON STOCK, OR SECURITIES OR RIGHTS CONVERTIBLE OR EXCHANGEABLE INTO
SHARES OF COMMON STOCK. EXCEPT FOR CUSTOMARY ADJUSTMENTS AS A RESULT OF STOCK
DIVIDENDS, STOCK SPLITS, COMBINATIONS OF SHARES, REORGANIZATIONS,
RECAPITALIZATIONS, RECLASSIFICATIONS OR OTHER SIMILAR EVENTS, THERE ARE NO
ANTI-DILUTION OR PRICE ADJUSTMENT PROVISIONS CONTAINED IN ANY SECURITY ISSUED BY
THE COMPANY (OR IN ANY AGREEMENT PROVIDING RIGHTS TO SECURITY HOLDERS) AND THE
ISSUANCE AND SALE OF THE SECURITIES WILL NOT OBLIGATE THE COMPANY TO ISSUE
SHARES OF COMMON STOCK OR OTHER SECURITIES TO ANY PERSON (OTHER THAN THE
INVESTORS) AND WILL NOT RESULT IN A

 

6

--------------------------------------------------------------------------------


 


RIGHT OF ANY HOLDER OF SECURITIES TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE
OR RESET PRICE UNDER SUCH SECURITIES. TO THE KNOWLEDGE OF THE COMPANY, NO PERSON
OR GROUP OF RELATED PERSONS BENEFICIALLY OWNS (AS DETERMINED PURSUANT TO RULE
13D-3 UNDER THE EXCHANGE ACT), OR HAS THE RIGHT TO ACQUIRE, BY AGREEMENT WITH OR
BY OBLIGATION BINDING UPON THE COMPANY, BENEFICIAL OWNERSHIP OF IN EXCESS OF 5%
OF THE OUTSTANDING COMMON STOCK, IGNORING FOR SUCH PURPOSES ANY LIMITATION ON
THE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE OWNED AT ANY SINGLE TIME.


 


(G)           CONSENTS. NONE OF THE COMPANY NOR ANY OF ITS SIGNIFICANT
SUBSIDIARIES IS REQUIRED TO OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT, GOVERNMENTAL AGENCY OR ANY
REGULATORY OR SELF-REGULATORY AGENCY OR ANY OTHER PERSON IN ORDER FOR IT TO
EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER OR CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, IN EACH CASE IN ACCORDANCE WITH THE TERMS HEREOF OR
THEREOF. ALL CONSENTS, AUTHORIZATIONS, ORDERS, FILINGS AND REGISTRATIONS (WHICH
THE COMPANY IS REQUIRED TO OBTAIN PURSUANT TO THE PRECEDING SENTENCE) HAVE BEEN
OBTAINED OR EFFECTED, OR WILL HAVE BEEN OBTAINED OR EFFECTED, ON OR PRIOR TO THE
CLOSING DATE, EXCEPT TO THE EXTENT THAT FAILURE TO OBTAIN SUCH CONSENT WOULD NOT
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND THE COMPANY AND ITS
SIGNIFICANT SUBSIDIARIES ARE UNAWARE OF ANY FACTS OR CIRCUMSTANCES THAT MIGHT
PREVENT THE COMPANY FROM OBTAINING OR EFFECTING ANY OF THE REGISTRATION,
APPLICATION OR FILINGS PURSUANT TO THE PRECEDING SENTENCE. THE COMPANY IS NOT IN
VIOLATION OF THE LISTING REQUIREMENTS OF THE TRADING MARKET.


 


(H)           SEC REPORTS; FINANCIAL STATEMENTS. THE COMPANY HAS FILED ALL
REPORTS REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE ACT, INCLUDING PURSUANT TO
SECTION 13(A) OR 15(D) THEREOF, FOR THE TWELVE MONTHS PRECEDING THE DATE HEREOF
(THE FOREGOING MATERIALS (TOGETHER WITH ANY MATERIALS FILED BY THE COMPANY UNDER
THE EXCHANGE ACT, WHETHER OR NOT REQUIRED) BEING COLLECTIVELY REFERRED TO HEREIN
AS THE “SEC REPORTS” AND, TOGETHER WITH THIS AGREEMENT AND THE SCHEDULES TO THIS
AGREEMENT, THE “DISCLOSURE MATERIALS”) ON A TIMELY BASIS. AS OF THE DATE HEREOF,
THE COMPANY IS NOT AWARE OF ANY EVENT OCCURRING ON OR PRIOR TO THE CLOSING DATE
(OTHER THAN THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS) THAT
REQUIRES THE FILING OF A FORM 8-K AFTER THE CLOSING. AS OF THEIR RESPECTIVE
DATES, THE SEC REPORTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS
OF THE SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE
COMMISSION PROMULGATED THEREUNDER, AND NONE OF THE SEC REPORTS, WHEN FILED,
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING. THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC REPORTS
COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE
RULES AND REGULATIONS OF THE COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE
TIME OF FILING. SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT
BASIS DURING THE PERIODS INVOLVED (“GAAP”), EXCEPT AS MAY BE OTHERWISE SPECIFIED
IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND THE RESULTS OF OPERATIONS AND
CASH FLOWS FOR THE PERIODS THEN ENDED EXCEPT AS MAY BE INDICATED IN THE NOTES
THERETO AND EXCEPT, IN THE CASE OF INTERIM STATEMENTS, FOR THE ABSENCE OF
FOOTNOTES AND AS PERMITTED BY FORM 10-Q, SUBJECT, IN THE CASE OF UNAUDITED
STATEMENTS, TO NORMAL, YEAR-END AUDIT ADJUSTMENTS.

 

7

--------------------------------------------------------------------------------


 


(I)            NO ADVERSE CHANGES. SINCE THE DATE OF THE LATEST UNAUDITED
FINANCIAL STATEMENTS FOR THE QUARTER ENDED SEPTEMBER 30, 2005, (I) THERE HAS
BEEN NO EVENT, OCCURRENCE OR DEVELOPMENT THAT, INDIVIDUALLY OR IN THE AGGREGATE,
HAS HAD OR THAT WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, (II) THE COMPANY HAS NOT INCURRED ANY MATERIAL LIABILITIES OTHER THAN
(A) TRADE PAYABLES AND ACCRUED EXPENSES INCURRED IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE AND (B) LIABILITIES NOT REQUIRED TO BE
REFLECTED IN THE COMPANY’S FINANCIAL STATEMENTS PURSUANT TO GAAP OR REQUIRED TO
BE DISCLOSED IN FILINGS MADE WITH THE SEC, (III) THE COMPANY HAS NOT ALTERED ITS
METHOD OF ACCOUNTING OR THE IDENTITY OF ITS AUDITORS, (IV) THE COMPANY HAS NOT
DECLARED OR MADE ANY DIVIDEND OR DISTRIBUTION OF CASH OR OTHER PROPERTY TO ITS
STOCKHOLDERS, IN THEIR CAPACITIES AS SUCH, OR PURCHASED, REDEEMED OR MADE ANY
AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL STOCK (EXCEPT FOR
REPURCHASES BY THE COMPANY OF SHARES OF CAPITAL STOCK HELD BY EMPLOYEES,
OFFICERS, DIRECTORS, OR CONSULTANTS PURSUANT TO AN OPTION OF THE COMPANY TO
REPURCHASE SUCH SHARES UPON THE TERMINATION OF EMPLOYMENT OR SERVICES) AND
(V) THE COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES TO ANY OFFICER, DIRECTOR OR
AFFILIATE, EXCEPT PURSUANT TO EXISTING COMPANY STOCK-BASED PLANS.


 


(J)            INTELLECTUAL PROPERTY. TO THE COMPANY’S KNOWLEDGE, THE COMPANY
AND THE SUBSIDIARIES OWN, POSSESS, LICENSE OR HAVE OTHER RIGHTS TO USE ALL
FOREIGN AND DOMESTIC PATENTS, PATENT APPLICATIONS, REEXAMS, REISSUES, DIVISIONAL
CONTINUATIONS, OR ANY PATENT OR APPLICATION CLAIMING PRIORITY THEREFROM,
INCLUDING ANY PATENT THAT MAY BE ISSUED AS A RESULT OF AN INTERFERENCE ACTION,
TRADE AND SERVICE MARKS, TRADE AND SERVICE MARK REGISTRATIONS, TRADE NAMES,
COPYRIGHTS, LICENSES, INVENTIONS, TRADE SECRETS, TECHNOLOGY, INTERNET DOMAIN
NAMES, KNOW-HOW AND OTHER INTELLECTUAL PROPERTY (COLLECTIVELY, THE “INTELLECTUAL
PROPERTY RIGHTS”) NECESSARY FOR THE CONDUCT OF THEIR RESPECTIVE BUSINESSES
DESCRIBED IN THE SEC REPORTS, EXCEPT WHERE SUCH VIOLATIONS OR INFRINGEMENTS
WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, (A)
THERE ARE NO RIGHTS OF THIRD PARTIES TO ANY SUCH INTELLECTUAL PROPERTY RIGHTS;
(B) TO THE COMPANY’S KNOWLEDGE, THERE IS NO INFRINGEMENT BY THIRD PARTIES OF ANY
SUCH INTELLECTUAL PROPERTY RIGHTS; (C) THERE IS NO PENDING OR, TO THE COMPANY’S
KNOWLEDGE, THREATENED ACTION, SUIT, PROCEEDING OR CLAIM BY OTHERS CHALLENGING
THE COMPANY’S AND ITS SIGNIFICANT SUBSIDIARIES’ RIGHTS IN OR TO ANY SUCH
INTELLECTUAL PROPERTY RIGHTS, AND THE COMPANY IS UNAWARE OF ANY FACTS WHICH
WOULD FORM A REASONABLE BASIS FOR ANY SUCH CLAIM; (D) THERE IS NO PENDING OR, TO
THE COMPANY’S KNOWLEDGE, THREATENED ACTION, SUIT, PROCEEDING OR CLAIM BY OTHERS
CHALLENGING THE VALIDITY OR SCOPE OF ANY SUCH INTELLECTUAL PROPERTY RIGHTS AND
(E) THERE IS NO PENDING OR, TO THE COMPANY’S KNOWLEDGE, THREATENED ACTION, SUIT,
PROCEEDING OR CLAIM BY OTHERS THAT THE COMPANY AND ITS SUBSIDIARIES INFRINGE OR
OTHERWISE VIOLATE ANY PATENT, TRADEMARK, COPYRIGHT, TRADE SECRET OR OTHER
PROPRIETARY RIGHTS OF OTHERS, AND THE COMPANY IS UNAWARE OF ANY OTHER FACT WHICH
WOULD FORM A REASONABLE BASIS FOR ANY SUCH CLAIM. ALL OF THE LICENSES AND
SUBLICENSES AND CONSENT, ROYALTY OR OTHER AGREEMENTS CONCERNING INTELLECTUAL
PROPERTY RIGHTS WHICH ARE NECESSARY FOR THE CONDUCT OF THE COMPANY’S BUSINESS AS
CURRENTLY CONDUCTED TO WHICH THE COMPANY OR THE SIGNIFICANT SUBSIDIARY IS A
PARTY OR BY WHICH ANY OF THEIR RESPECTIVE ASSETS ARE BOUND (OTHER THAN GENERALLY
COMMERCIALLY AVAILABLE, NON-CUSTOM, OFF THE SHELF SOFTWARE APPLICATION PROGRAMS
HAVING A RETAIL ACQUISITION PRICE OF LESS THAN $25,000 PER LICENSE)
(COLLECTIVELY, “LICENSE AGREEMENTS”) ARE VALID AND BINDING OBLIGATIONS OF THE
COMPANY OR THE SIGNIFICANT SUBSIDIARIES, AS THE CASE MAY BE AND, TO THE
COMPANY’S KNOWLEDGE, THE OTHER PARTIES THERETO, ENFORCEABLE IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, EXCEPT TO THE EXTENT THAT ENFORCEMENT THEREOF MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
FRAUDULENT CONVEYANCE OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY, AND THERE EXISTS NO EVENT OR CONDITION WHICH

 

8

--------------------------------------------------------------------------------


 


WILL RESULT IN A MATERIAL VIOLATION OR BREACH OF OR CONSTITUTE (WITH OR WITHOUT
DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT BY THE COMPANY UNDER SUCH LICENSE
AGREEMENTS.

 


(K)           TAX MATTERS. THE COMPANY AND EACH SIGNIFICANT SUBSIDIARY (I) HAS
TIMELY PREPARED AND FILED ALL FOREIGN, FEDERAL AND STATE INCOME AND ALL OTHER
TAX RETURNS, REPORTS AND DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT
IS SUBJECT, (II) HAS PAID ALL MATERIAL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS
AND CHARGES THAT ARE MATERIAL IN AMOUNT, SHOWN OR DETERMINED TO BE DUE ON SUCH
RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE BEING CONTESTED IN GOOD FAITH,
WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE ON THE BOOKS OF THE
COMPANY AND (III) HAS SET ASIDE ON ITS BOOKS PROVISION REASONABLY ADEQUATE FOR
THE PAYMENT OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE PERIODS TO WHICH SUCH
RETURNS, REPORTS OR DECLARATIONS APPLY. TO THE COMPANY’S KNOWLEDGE, THERE ARE NO
UNPAID TAXES IN ANY MATERIAL AMOUNT CLAIMED TO BE PAST DUE BY THE TAXING
AUTHORITY OF ANY JURISDICTION, AND THE COMPANY KNOWS OF NO BASIS FOR SUCH CLAIM.
THE COMPANY HAS NOT WAIVED OR EXTENDED ANY STATUTE OF LIMITATIONS AT THE REQUEST
OF ANY TAXING AUTHORITY. THERE ARE NO OUTSTANDING TAX SHARING AGREEMENTS OR
OTHER SUCH ARRANGEMENTS BETWEEN THE COMPANY AND ANY OTHER CORPORATION OR ENTITY
AND THE COMPANY IS NOT PRESENTLY UNDERGOING ANY AUDIT BY A TAXING AUTHORITY.


 


(L)            ABSENCE OF LITIGATION. EXCEPT AS DISCLOSED IN THE COMPANY’S SEC
REPORTS, THERE IS NO ACTION, SUIT, CLAIM, OR PROCEEDING, OR, TO THE COMPANY’S
KNOWLEDGE, INQUIRY OR INVESTIGATION, BEFORE OR BY ANY COURT, PUBLIC BOARD,
GOVERNMENT AGENCY, SELF-REGULATORY ORGANIZATION OR BODY PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY OR ANY OF
ITS SIGNIFICANT SUBSIDIARIES THAT WOULD REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(M)          ENVIRONMENTAL MATTERS. TO THE COMPANY’S KNOWLEDGE, THE COMPANY AND
EACH SIGNIFICANT SUBSIDIARY (I) IS NOT IN VIOLATION OF ANY STATUTE, RULE,
REGULATION, DECISION OR ORDER OF ANY GOVERNMENTAL AGENCY OR BODY OR ANY COURT,
DOMESTIC OR FOREIGN, RELATING TO THE USE, DISPOSAL OR RELEASE OF HAZARDOUS OR
TOXIC SUBSTANCES OR RELATING TO THE PROTECTION OR RESTORATION OF THE ENVIRONMENT
OR HUMAN EXPOSURE TO HAZARDOUS OR TOXIC SUBSTANCES (COLLECTIVELY, “ENVIRONMENTAL
LAWS”), (II) DOES NOT OWN OR OPERATE ANY REAL PROPERTY CONTAMINATED WITH ANY
SUBSTANCE IN VIOLATION OF ANY ENVIRONMENTAL LAWS, (III) IS NOT LIABLE FOR ANY
OFF-SITE DISPOSAL OR CONTAMINATION PURSUANT TO ANY ENVIRONMENTAL LAWS AND (IV)
IS NOT SUBJECT TO ANY CLAIM RELATING TO ANY ENVIRONMENTAL LAWS; WHICH VIOLATION,
CONTAMINATION, LIABILITY OR CLAIM HAS HAD OR WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, INDIVIDUALLY OR IN THE AGGREGATE; AND THERE IS
NO PENDING OR, TO THE COMPANY’S KNOWLEDGE, THREATENED INVESTIGATION THAT MIGHT
LEAD TO SUCH A CLAIM.


 


(N)           COMPLIANCE. NONE OF THE COMPANY NOR ANY SIGNIFICANT SUBSIDIARY,
EXCEPT IN EACH CASE AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY
BE EXPECTED TO HAVE OR RESULT IN A MATERIAL ADVERSE EFFECT, (I) IS IN DEFAULT
UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN WAIVED
THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY THE
COMPANY OR ANY SIGNIFICANT SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY
SIGNIFICANT SUBSIDIARY RECEIVED WRITTEN NOTICE OF A CLAIM THAT IT IS IN DEFAULT
UNDER OR THAT IT IS IN VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR
ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY
OF ITS PROPERTIES IS BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN
WAIVED), (II) IS IN VIOLATION OF ANY ORDER OF ANY COURT, ARBITRATOR OR
GOVERNMENTAL BODY OR (III) IS OR HAS BEEN IN VIOLATION OF ANY STATUTE, RULE OR
REGULATION OF ANY GOVERNMENTAL AUTHORITY.

 

9

--------------------------------------------------------------------------------


 


(O)           TITLE TO ASSETS. THE COMPANY AND THE SIGNIFICANT SUBSIDIARIES HAVE
GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY OWNED BY THEM THAT
IS MATERIAL TO THE BUSINESS OF THE COMPANY AND THE SIGNIFICANT SUBSIDIARIES AND
GOOD AND MARKETABLE TITLE IN ALL PERSONAL PROPERTY OWNED BY THEM THAT IS
MATERIAL TO THE BUSINESS OF THE COMPANY AND THE SIGNIFICANT SUBSIDIARIES, IN
EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT FOR LIENS THAT DO NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR WOULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT. ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE
BY THE COMPANY AND THE SIGNIFICANT SUBSIDIARIES ARE HELD BY THEM UNDER VALID,
SUBSISTING AND ENFORCEABLE LEASES OF WHICH THE COMPANY AND THE SIGNIFICANT
SUBSIDIARIES ARE IN MATERIAL COMPLIANCE.


 


(P)           NO GENERAL SOLICITATION; PLACEMENT AGENT’S FEES. NEITHER THE
COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR
BEHALF, HAS ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING
(WITHIN THE MEANING OF REGULATION D) IN CONNECTION WITH THE OFFER OR SALE OF THE
SECURITIES. THE COMPANY SHALL BE RESPONSIBLE FOR THE PAYMENT OF ANY PLACEMENT
AGENT’S FEES, FINANCIAL ADVISORY FEES, OR BROKERS’ COMMISSIONS (OTHER THAN FOR
PERSONS ENGAGED BY ANY INVESTOR OR ITS INVESTMENT ADVISOR) RELATING TO OR
ARISING OUT OF THE ISSUANCE OF THE SECURITIES PURSUANT TO THIS AGREEMENT. THE
COMPANY SHALL PAY, AND HOLD EACH INVESTOR HARMLESS AGAINST, ANY LIABILITY, LOSS
OR EXPENSE (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEY’S FEES AND
OUT-OF-POCKET EXPENSES) ARISING IN CONNECTION WITH ANY SUCH CLAIM FOR FEES
ARISING OUT OF THE ISSUANCE OF THE SECURITIES PURSUANT TO THIS AGREEMENT.


 


(Q)           PRIVATE PLACEMENT. NONE OF THE COMPANY, ITS SUBSIDIARIES, ANY OF
THEIR AFFILIATES, OR ANY PERSON ACTING ON THEIR BEHALF HAS, DIRECTLY OR
INDIRECTLY, AT ANY TIME WITHIN THE PAST SIX MONTHS, MADE ANY OFFER OR SALE OF
ANY SECURITY OR SOLICITATION OF ANY OFFER TO BUY ANY SECURITY UNDER
CIRCUMSTANCES THAT WOULD (I) ELIMINATE THE AVAILABILITY OF THE EXEMPTION FROM
REGISTRATION UNDER REGULATION D UNDER THE SECURITIES ACT IN CONNECTION WITH THE
OFFER AND SALE BY THE COMPANY OF THE SECURITIES AS CONTEMPLATED HEREBY OR
(II) CAUSE THE OFFERING OF THE SECURITIES PURSUANT TO THE TRANSACTION DOCUMENTS
TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF ANY
APPLICABLE LAW, REGULATION OR STOCKHOLDER APPROVAL PROVISIONS, INCLUDING,
WITHOUT LIMITATION, UNDER THE RULES AND REGULATIONS OF ANY TRADING MARKET. THE
COMPANY IS NOT REQUIRED TO BE REGISTERED AS, A UNITED STATES REAL PROPERTY
HOLDING CORPORATION WITHIN THE MEANING OF THE FOREIGN INVESTMENT IN REAL
PROPERTY TAX ACT OF 1980.


 


(R)            FORM S-3 ELIGIBILITY. THE COMPANY IS ELIGIBLE TO REGISTER THE
COMMON SHARES, CONVERSION SHARES AND WARRANT SHARES FOR RESALE BY THE INVESTORS
USING FORM S-3 PROMULGATED UNDER THE SECURITIES ACT.


 


(S)           LISTING AND MAINTENANCE REQUIREMENTS. THE COMPANY HAS NOT, IN THE
TWELVE MONTHS PRECEDING THE DATE HEREOF, RECEIVED NOTICE (WRITTEN OR ORAL) FROM
ANY TRADING MARKET ON WHICH THE COMMON STOCK IS OR HAS BEEN LISTED OR QUOTED TO
THE EFFECT THAT THE COMPANY IS NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE
REQUIREMENTS OF SUCH TRADING MARKET. THE COMPANY IS IN COMPLIANCE WITH ALL SUCH
LISTING AND MAINTENANCE REQUIREMENTS.


 


(T)            REGISTRATION RIGHTS. THE COMPANY HAS NOT GRANTED OR AGREED TO
GRANT TO ANY PERSON ANY RIGHTS (INCLUDING “PIGGY-BACK” REGISTRATION RIGHTS) TO
HAVE ANY SECURITIES OF THE COMPANY REGISTERED WITH THE SEC OR ANY OTHER
GOVERNMENTAL AUTHORITY THAT HAVE NOT BEEN SATISFIED OR WAIVED.

 

10

--------------------------------------------------------------------------------


 


(U)           APPLICATION OF TAKEOVER PROTECTIONS. THERE IS NO CONTROL SHARE
ACQUISITION, BUSINESS COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER
A RIGHTS AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S
CHARTER DOCUMENTS OR THE LAWS OF ITS STATE OF INCORPORATION THAT IS OR WOULD
BECOME APPLICABLE TO ANY OF THE INVESTORS AS A RESULT OF THE INVESTORS AND THE
COMPANY FULFILLING THEIR OBLIGATIONS OR EXERCISING THEIR RIGHTS UNDER THE
TRANSACTION DOCUMENTS, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF THE
COMPANY’S ISSUANCE OF THE SECURITIES AND THE INVESTORS’ OWNERSHIP OF THE
SECURITIES.


 


(V)           DISCLOSURE. NEITHER THIS AGREEMENT, NOR ANY OF THE TRANSACTION
DOCUMENTS, CERTIFICATES OR OTHER DOCUMENTS MADE OR DELIVERED AT THE CLOSING,
CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS HEREIN OR THEREIN NOT MISLEADING.


 


(W)          ACKNOWLEDGMENT REGARDING INVESTORS’ PURCHASE OF SECURITIES. BASED
UPON THE ASSUMPTION THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE
CONSUMMATED IN ALL MATERIAL RESPECTS IN CONFORMITY WITH THE TRANSACTION
DOCUMENTS, THE COMPANY ACKNOWLEDGES AND AGREES THAT EACH OF THE INVESTORS IS
ACTING SOLELY IN THE CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THE
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. THE
COMPANY FURTHER ACKNOWLEDGES THAT NO INVESTOR IS ACTING AS A FINANCIAL ADVISOR
OR FIDUCIARY OF THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND ANY ADVICE GIVEN BY ANY
INVESTOR OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR AGENTS IN CONNECTION WITH
THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
IS MERELY INCIDENTAL TO THE INVESTORS’ PURCHASE OF THE SECURITIES. THE COMPANY
FURTHER REPRESENTS TO EACH INVESTOR THAT THE COMPANY’S DECISION TO ENTER INTO
THIS AGREEMENT HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY BY THE COMPANY AND ITS REPRESENTATIVES.


 


(X)            INSURANCE. THE COMPANY AND THE SIGNIFICANT SUBSIDIARIES ARE
INSURED BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES
AND RISKS AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE BUSINESSES AND
LOCATION IN WHICH THE COMPANY AND THE SIGNIFICANT SUBSIDIARIES ARE ENGAGED.
NEITHER THE COMPANY NOR ANY SIGNIFICANT SUBSIDIARY HAS ANY KNOWLEDGE THAT IT
WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND WHEN SUCH
COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE
NECESSARY TO CONTINUE ITS BUSINESS WITHOUT A SIGNIFICANT INCREASE IN COST.


 


(Y)           ERISA. AS OF THE CLOSING DATE, NEITHER THE COMPANY NOR ANY OF ITS
SIGNIFICANT SUBSIDIARIES HAS ANY OBLIGATION OR ANY LIABILITY IN RESPECT OF ANY
EMPLOYEE PENSION BENEFIT PLAN SUBJECT TO THE PROVISIONS OF TITLE IV OF ERISA OR
SECTION 412 OF THE INTERNAL REVENUE CODE OF 1986 OR SECTION 302 OF ERISA, AND IN
RESPECT OF WHICH THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY (OR, IF SUCH PLAN
WERE TERMINATED, WOULD UNDER SECTION 4069 OF ERISA BE DEEMED TO BE) AN
“EMPLOYER” AS DEFINED IN SECTION 3(5) OF ERISA OR ANY MULTIEMPLOYER PLAN AS
DEFINED IN SECTION 4001(A)(3) OF ERISA.


 


(Z)            REGULATORY PERMITS. THE COMPANY AND THE SIGNIFICANT SUBSIDIARIES
POSSESS ALL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE
FEDERAL, STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT
THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC

 

11

--------------------------------------------------------------------------------


 


REPORTS, EXCEPT WHERE THE FAILURE TO POSSESS SUCH PERMITS DOES NOT, INDIVIDUALLY
OR IN THE AGGREGATE, HAVE OR RESULT IN A MATERIAL ADVERSE EFFECT (“MATERIAL
PERMITS”), AND NEITHER THE COMPANY NOR ANY SIGNIFICANT SUBSIDIARY HAS RECEIVED
ANY WRITTEN NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF
ANY MATERIAL PERMIT.


 


(AA)         TRANSACTIONS WITH AFFILIATES AND EMPLOYEES. EXCEPT AS SET FORTH IN
THE SEC REPORTS MADE ON OR PRIOR TO THE DATE HEREOF, NONE OF THE OFFICERS OR
DIRECTORS OF THE COMPANY AND, TO THE COMPANY’S KNOWLEDGE, NONE OF THE EMPLOYEES
OF THE COMPANY IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY
SIGNIFICANT SUBSIDIARY OR TO A PRESENTLY CONTEMPLATED TRANSACTION (OTHER THAN
FOR ORDINARY COURSE SERVICES AS EMPLOYEES, OFFICERS AND DIRECTORS) THAT WOULD BE
REQUIRED TO BE DISCLOSED PURSUANT TO ITEM 404 OF REGULATION S-K PROMULGATED
UNDER THE SECURITIES ACT.


 


(BB)         QUESTIONABLE PAYMENTS. NEITHER THE COMPANY NOR ANY SIGNIFICANT
SUBSIDIARY, NOR, TO THE COMPANY’S KNOWLEDGE, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR OTHER PERSONS ACTING ON BEHALF OF THE COMPANY OR ANY SIGNIFICANT
SUBSIDIARY HAS, IN THE COURSE OF ITS ACTIONS FOR, OR ON BEHALF OF, THE COMPANY: 
(I) USED ANY CORPORATE FUNDS FOR UNLAWFUL CONTRIBUTIONS, GIFTS, ENTERTAINMENT OR
OTHER UNLAWFUL EXPENSES RELATING TO FOREIGN OR DOMESTIC POLITICAL ACTIVITY;
(II) MADE ANY DIRECT OR INDIRECT UNLAWFUL PAYMENTS TO ANY FOREIGN OR DOMESTIC
GOVERNMENTAL OFFICIALS OR EMPLOYEES FROM CORPORATE FUNDS; (III) VIOLATED IN ANY
RESPECT ANY PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED
OR (IV) MADE ANY OTHER UNLAWFUL BRIBE, REBATE, PAYOFF, INFLUENCE PAYMENT,
KICKBACK OR OTHER UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT
OFFICIAL OR EMPLOYEE WHICH, IN THE AGGREGATE OF CLAUSES (I) THROUGH (IV) WOULD
HAVE A MATERIAL ADVERSE EFFECT.


 


(CC)         INTERNAL ACCOUNTING CONTROLS. THE COMPANY AND THE SIGNIFICANT
SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO
PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE
RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET
ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION AND (IV) THE RECORDED
ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT REASONABLE
INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY DIFFERENCES.


 


(DD)         SARBANES-OXLEY ACT. THE COMPANY IS IN COMPLIANCE WITH APPLICABLE
REQUIREMENTS OF THE SARBANES-OXLEY ACT OF 2002 AND APPLICABLE RULES AND
REGULATIONS PROMULGATED BY THE SEC THEREUNDER, EXCEPT WHERE SUCH NONCOMPLIANCE
WOULD NOT HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(EE)         INVESTMENT COMPANY. NEITHER THE COMPANY NOR ANY OF ITS SIGNIFICANT
SUBSIDIARIES IS (I) AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO
REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940 OR (II) A “HOLDING COMPANY”
AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE PUBLIC UTILITY HOLDING
COMPANY ACT OF 1935.


 


(FF)           MARGIN STOCK. NEITHER THE COMPANY NOR ANY OF THE SIGNIFICANT
SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF THEIR IMPORTANT ACTIVITIES, IN
THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF BUYING OR CARRYING MARGIN
STOCK (AS SUCH TERM IS DEFINED IN REGULATION U). IMMEDIATELY

 

12

--------------------------------------------------------------------------------


 


BEFORE AND AFTER GIVING EFFECT TO THE SALE OF THE SENIOR SECURED NOTE, MARGIN
STOCK WILL CONSTITUTE LESS THAN 25% OF THE COMPANY’S ASSETS AS DETERMINED IN
ACCORDANCE WITH REGULATION U. NO PART OF THE PROCEEDS OF THE SENIOR SECURED NOTE
WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY,
INCIDENTALLY OR ULTIMATELY, TO PURCHASE, ACQUIRE OR CARRY ANY MARGIN STOCK OR
FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF, OR THAT IS INCONSISTENT WITH, THE
PROVISIONS OF THE REGULATIONS OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM OF THE UNITED STATES OF AMERICA, INCLUDING REGULATION T, U OR X.


 


3.2           REPRESENTATIONS AND WARRANTIES OF THE INVESTORS. EACH INVESTOR
HEREBY, AS TO ITSELF ONLY AND FOR NO OTHER INVESTOR, REPRESENTS AND WARRANTS TO
THE COMPANY AS FOLLOWS:


 


(A)           ORGANIZATION; AUTHORITY. SUCH INVESTOR IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE OR PARTNERSHIP
POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS HEREUNDER AND THEREUNDER. THE PURCHASE BY SUCH INVESTOR OF THE
SECURITIES HEREUNDER HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE
PART OF SUCH INVESTOR. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY
SUCH INVESTOR AND CONSTITUTES THE VALID AND BINDING OBLIGATION OF SUCH INVESTOR,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY
(I) APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER LAWS OF GENERAL
APPLICATION RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS RIGHTS
GENERALLY AND (II) THE EFFECT OF RULES OF LAW GOVERNING THE AVAILABILITY OF
SPECIFIC PERFORMANCE AND OTHER EQUITABLE REMEDIES.


 


(B)           NO PUBLIC SALE OR DISTRIBUTION; INVESTMENT INTENT. SUCH INVESTOR
IS ACQUIRING THE SECURITIES IN THE ORDINARY COURSE OF BUSINESS FOR ITS OWN
ACCOUNT AND NOT WITH A VIEW TOWARDS, OR FOR RESALE IN CONNECTION WITH, THE
PUBLIC SALE OR DISTRIBUTION THEREOF, AND SUCH INVESTOR DOES NOT HAVE A PRESENT
ARRANGEMENT TO EFFECT ANY DISTRIBUTION OF THE SECURITIES TO OR THROUGH ANY
PERSON OR ENTITY.


 


(C)           INVESTOR STATUS. AT THE TIME SUCH INVESTOR WAS OFFERED THE
SECURITIES, IT WAS, AND AT THE DATE HEREOF IT IS, AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.


 


ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES


 


4.1           TRANSFER RESTRICTIONS.


 


(A)           THE INVESTORS COVENANT THAT THE SECURITIES WILL ONLY BE DISPOSED
OF PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER, AND IN COMPLIANCE WITH
THE REQUIREMENTS OF, THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND IN COMPLIANCE WITH
ANY APPLICABLE STATE SECURITIES LAWS. IN CONNECTION WITH ANY TRANSFER OF
SECURITIES OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR TO THE
COMPANY, THE COMPANY MAY REQUIRE THE TRANSFEROR TO PROVIDE TO THE COMPANY AN
OPINION OF COUNSEL SELECTED BY THE TRANSFEROR, THE FORM AND SUBSTANCE OF WHICH
OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH
TRANSFER DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT. NOTWITHSTANDING
THE FOREGOING, THE COMPANY HEREBY CONSENTS TO AND AGREES TO REGISTER ON THE
BOOKS OF THE COMPANY AND WITH ITS TRANSFER AGENT, WITHOUT ANY SUCH LEGAL
OPINION, EXCEPT TO THE EXTENT THAT THE TRANSFER AGENT

 

13

--------------------------------------------------------------------------------


 


REQUESTS SUCH LEGAL OPINION, ANY TRANSFER OF SECURITIES BY AN INVESTOR TO AN
AFFILIATE OF SUCH INVESTOR, PROVIDED THAT THE TRANSFEREE MAKES CUSTOMARY
REPRESENTATIONS TO COMPANY AND CERTIFIES TO THE COMPANY THAT IT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT AND
PROVIDED THAT SUCH AFFILIATE DOES NOT REQUEST ANY REMOVAL OF ANY EXISTING
LEGENDS ON ANY CERTIFICATE EVIDENCING THE SECURITIES.


 


(B)           SUCH INVESTOR UNDERSTANDS THAT THE INSTRUMENTS REPRESENTING THE
SENIOR SECURED NOTES, CONVERTIBLE NOTES AND THE WARRANTS AND THE STOCK
CERTIFICATES REPRESENTING THE COMMON SHARES, CONVERSION SHARES AND THE WARRANT
SHARES, UNTIL SUCH TIME AS THE RESALE OF THE COMMON SHARES, CONVERSION SHARES
AND THE WARRANT SHARES HAVE BEEN REGISTERED AND SOLD UNDER THE SECURITIES ACT,
SHALL BEAR ANY LEGEND AS REQUIRED BY THE “BLUE SKY” LAWS OF ANY STATE AND A
RESTRICTIVE LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM (AND A STOP-TRANSFER
ORDER MAY BE PLACED AGAINST TRANSFER OF SUCH STOCK CERTIFICATES):


 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
[HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR (B) IF REASONABLY REQUESTED BY THE COMPANY, AN OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities have been registered and sold pursuant to an effective registration
statement under the Securities Act or (ii) in connection with a sale, assignment
or other transfer, the Company reasonably requests that such holder provide the
Company with opinion of counsel reasonably acceptable to the Company that the
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the Securities Act.

 


4.2           FURNISHING OF INFORMATION. SO LONG AS ANY INVESTOR OWNS
SECURITIES, THE COMPANY COVENANTS TO USE COMMERCIALLY REASONABLE EFFORTS TO
TIMELY FILE (OR OBTAIN EXTENSIONS IN RESPECT THEREOF AND FILE WITHIN THE
APPLICABLE GRACE PERIOD) ALL REPORTS REQUIRED TO BE FILED BY THE COMPANY AFTER
THE DATE HEREOF PURSUANT TO THE EXCHANGE ACT. UPON THE REASONABLE REQUEST OF ANY
INVESTOR, THE COMPANY SHALL DELIVER TO SUCH INVESTOR A WRITTEN CERTIFICATION OF
A DULY AUTHORIZED OFFICER AS TO WHETHER IT HAS COMPLIED WITH THE PRECEDING
SENTENCE. THE COMPANY FURTHER COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS
ANY HOLDER OF SECURITIES MAY REASONABLY REQUEST TO SATISFY THE PROVISIONS OF
THIS SECTION 4.2.


 


4.3           INTEGRATION. THE COMPANY SHALL NOT, AND SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO ENSURE THAT NO AFFILIATE THEREOF SHALL, SELL, OFFER FOR
SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY
(AS DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH

 

14

--------------------------------------------------------------------------------


 


THE OFFER OR SALE OF THE SECURITIES IN A MANNER THAT WOULD REQUIRE THE
REGISTRATION UNDER THE SECURITIES ACT OF THE SALE OF THE SECURITIES TO THE
INVESTORS OR THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES
FOR PURPOSES OF THE RULES AND REGULATIONS OF ANY TRADING MARKET.


 


4.4           RESERVATION OF SECURITIES. THE COMPANY SHALL MAINTAIN A RESERVE
FROM ITS DULY AUTHORIZED SHARES OF COMMON STOCK FOR ISSUANCE PURSUANT TO THE
TRANSACTION DOCUMENTS IN SUCH AMOUNT AS MAY BE REQUIRED TO FULFILL ITS
OBLIGATIONS IN FULL UNDER THE TRANSACTION DOCUMENTS. IN THE EVENT THAT AT ANY
TIME THE THEN AUTHORIZED SHARES OF COMMON STOCK ARE INSUFFICIENT FOR THE COMPANY
TO SATISFY ITS OBLIGATIONS IN FULL UNDER THE TRANSACTION DOCUMENTS, THE COMPANY
SHALL PROMPTLY TAKE SUCH ACTIONS AS MAY BE REQUIRED TO INCREASE THE NUMBER OF
AUTHORIZED SHARES.

 

4.5           Securities Laws Disclosure; Publicity. The Company shall, on or
before 8:30 a.m., New York time, on the first Trading Day following execution of
this Agreement, issue a press release acceptable to the Investors disclosing all
material terms of the transactions contemplated hereby. The Company shall file a
Current Report on Form 8-K with the SEC (the “8-K Filing”) within one (1)
Business Day of execution of this Agreement describing the terms of the
transactions contemplated by the Transaction Documents and including as exhibits
to such Current Report on Form 8-K this Agreement in the form required by the
Exchange Act. Thereafter, the Company shall timely file any filings and notices
required by the SEC or applicable law with respect to the transactions
contemplated hereby and provide copies thereof to the Investors promptly after
filing. Except with respect to the 8-K Filing and the press release referenced
above (a copy of which will be provided to the Investors for their review as
early as practicable prior to its filing), the Company shall, at least two
Trading Days prior to the filing or dissemination of any disclosure required by
this paragraph, provide a copy thereof to the Investors for their review. The
Company and the Investors shall consult with each other in issuing any press
releases or otherwise making public statements or filings and other
communications with the SEC or any regulatory agency or Trading Market with
respect to the transactions contemplated hereby, and neither party shall issue
any such press release or otherwise make any such public statement, filing or
other communication without the prior consent of the other, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement, filing or
other communication. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Investor, or include the name of any Investor
in any press release without the prior written consent of such Investor. Except
as required under the Transaction Documents, the Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents not to, provide any Investor with any material
nonpublic information regarding the Company or any of its Subsidiaries from and
after the issuance of the above referenced press release without the express
written consent of such Investor.

 

4.6           Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Securities for working capital and general corporate purposes
and not for the (i) repayment of any of the Senior Secured Notes or (ii)
redemption or repurchase of any of its equity securities. Pending these uses,
the Company intends to invest the net proceeds from this offering in short-term,
interest-bearing, investment-grade securities, or as otherwise pursuant to the
Company’s customary investment policies.

 

15

--------------------------------------------------------------------------------


 

4.7.          Short Sales. The Investor represents, warrants and agrees that,
since the date on which any of the Company or first contacted the Investor about
the potential sale of the Securities, it has not engaged in any transactions in
the securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). Such Investor covenants that it will not
engage in any transactions in the securities of the Company (including Short
Sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed. Such Investor further covenants that it will not engage
in any Short Sales in the Company’s securities for a period of 180 days from the
Closing Date. For purposes hereof, “Short Sales” include, without limitation,
all “short sales” as defined in Rule 3b-3 of the Exchange Act and Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-US broker dealers or foreign regulated brokers.

 


ARTICLE V
CONDITIONS


 

5.1           Conditions Precedent to each Investor’s Obligation to Purchase.
The obligation of each Investor to purchase the Securities at the Closing is
subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:

 


(A)           THE COMPANY SHALL HAVE DULY EXECUTED AND DELIVERED TO EACH
INVESTOR:


 

(I)    ONE OR MORE STOCK CERTIFICATES, FREE AND CLEAR OF ALL RESTRICTIVE AND
OTHER LEGENDS (EXCEPT AS EXPRESSLY PROVIDED IN SECTION 4.1(B) HEREOF),
EVIDENCING SUCH NUMBER OF COMMON SHARES EQUAL TO THE NUMBER OF SHARES SET FORTH
OPPOSITE SUCH INVESTOR’S NAME IN COLUMN (2) ON THE SCHEDULE OF INVESTORS;

 

(II)   ONE OR MORE CONVERTIBLE NOTES WITH AN AGGREGATE PRINCIPAL AMOUNT AS IS
SET FORTH OPPOSITE SUCH INVESTOR’S NAME IN COLUMN (3) ON THE SCHEDULE OF
INVESTORS;

 

(III)  ONE OR MORE SENIOR SECURED NOTES WITH AN AGGREGATE PRINCIPAL AMOUNT AS IS
SET FORTH OPPOSITE SUCH INVESTOR’S NAME IN COLUMN (4) ON THE SCHEDULE OF
INVESTORS;

 

(IV)  THAT NUMBER OF WARRANTS AS IS SET FORTH OPPOSITE SUCH INVESTOR’S NAME IN
COLUMN (5) ON THE SCHEDULE OF INVESTORS;

 

(V)   THE GUARANTY AND SECURITY AGREEMENT SIGNED ON BEHALF OF THE COMPANY, AND
EACH SUBSIDIARY PARTY THERETO, TOGETHER WITH THE FOLLOWING:

 

(1)           ANY CERTIFICATED SECURITIES REPRESENTING SHARES OF CAPITAL STOCK
OR OTHER SIMILAR INTERESTS OWNED BY OR ON BEHALF OF ANY GRANTOR (AS DEFINED IN
THE GUARANTY AND SECURITY AGREEMENT) CONSTITUTING COLLATERAL (AS DEFINED IN THE
GUARANTY AND SECURITY AGREEMENT) AS OF THE CLOSING DATE AFTER GIVING EFFECT TO
THE TRANSACTIONS;

 

16

--------------------------------------------------------------------------------


 

(2)           ANY PROMISSORY NOTES AND OTHER INSTRUMENTS EVIDENCING ALL LOANS,
ADVANCES AND OTHER DEBT OWED OR OWING TO ANY GRANTOR CONSTITUTING COLLATERAL AS
OF THE CLOSING DATE AFTER GIVING EFFECT TO THE TRANSACTIONS;

 

(3)           STOCK POWERS AND INSTRUMENTS OF TRANSFER, ENDORSED IN BLANK, WITH
RESPECT TO SUCH CERTIFICATED SECURITIES, PROMISSORY NOTES AND OTHER INSTRUMENTS;

 

(4)           DESCRIPTIONS OF ALL INTELLECTUAL PROPERTY, INCLUDING ALL PATENTS,
TRADEMARKS AND COPYRIGHTS, OWNED BY THE COMPANY AND ITS SUBSIDIARIES IN DETAIL
REASONABLY SATISFACTORY TO THE INVESTORS;

 

(5)           ALL INSTRUMENTS AND OTHER DOCUMENTS, INCLUDING UCC FINANCING
STATEMENTS, REQUIRED BY LAW OR REASONABLY REQUESTED BY THE COLLATERAL AGENT TO
BE FILED, REGISTERED OR RECORDED TO CREATE OR PERFECT THE LIENS INTENDED TO BE
CREATED UNDER THE GUARANTY AND SECURITY AGREEMENT; AND

 

(6)           RESULTS OF A SEARCH OF THE UCC (OR EQUIVALENT) FILINGS MADE AND
TAX AND JUDGMENT LIEN SEARCHES WITH RESPECT TO THE GRANTORS IN THE JURISDICTIONS
CONTEMPLATED BY THE GUARANTY AND SECURITY AGREEMENT AND COPIES OF THE FINANCING
STATEMENTS (OR SIMILAR DOCUMENTS) DISCLOSED BY SUCH SEARCH AND EVIDENCE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT THAT THE LIENS INDICATED BY SUCH
FINANCING STATEMENTS (OR SIMILAR DOCUMENTS) ARE ACCEPTABLE TO THE COLLATERAL
AGENT OR HAVE BEEN RELEASED.

 


(B)           SUCH INVESTOR SHALL HAVE RECEIVED THE OPINION OF COMPANY COUNSEL,
DATED AS OF THE CLOSING DATE, IN SUBSTANTIALLY THE FORM OF EXHIBIT G ATTACHED
HERETO. SUCH INVESTOR SHALL HAVE RECEIVED THE OPINION OF FISCHER BEHAR CHEN WELL
ORION & CO., THE COMPANY’S ISRAELI COUNSEL DATED AS OF THE CLOSING DATE, IN
SUBSTANTIALLY THE FORM OF EXHIBIT H ATTACHED HERETO.


 


(C)           THE COMPANY SHALL HAVE DELIVERED A CERTIFICATE, EXECUTED ON BEHALF
OF THE COMPANY BY ITS SECRETARY, DATED AS OF THE CLOSING DATE, CERTIFYING THE
RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS OF THE COMPANY APPROVING THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND THE ISSUANCE OF THE
SECURITIES, CERTIFYING THE CURRENT VERSIONS OF THE CERTIFICATE AND BYLAWS OF THE
COMPANY AND CERTIFYING AS TO THE SIGNATURES AND AUTHORITY OF PERSONS SIGNING
THIS AGREEMENT AND RELATED DOCUMENTS ON BEHALF OF THE COMPANY.


 


(D)           THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE REPRESENTATIONS AND
WARRANTIES THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT, WHICH
SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF THE DATE WHEN MADE AND AS OF
THE CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND
WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE) AND THE COMPANY SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE CLOSING DATE. SUCH
INVESTOR SHALL HAVE RECEIVED A CERTIFICATE, EXECUTED BY THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY, DATED AS OF THE CLOSING DATE, TO THE FOREGOING EFFECT
AND AS TO SUCH OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY SUCH INVESTOR.

 

17

--------------------------------------------------------------------------------


 


(E)           THE COMMON SHARES (I) SHALL BE DESIGNATED FOR QUOTATION OR LISTED
ON THE NASDAQ NATIONAL MARKET AND (II) SHALL NOT HAVE BEEN SUSPENDED, AS OF THE
CLOSING DATE, BY THE SEC OR THE NASDAQ NATIONAL MARKET FROM TRADING ON THE
NASDAQ NATIONAL MARKET NOR SHALL SUSPENSION BY THE SEC OR THE NASDAQ NATIONAL
MARKET HAVE BEEN THREATENED, AS OF THE CLOSING DATE, EITHER (A) IN WRITING BY
THE SEC OR THE NASDAQ NATIONAL MARKET OR (B) BY FALLING BELOW THE MINIMUM
LISTING MAINTENANCE REQUIREMENTS OF THE NASDAQ NATIONAL MARKET.


 


(F)            THE COMPANY SHALL HAVE OBTAINED ALL GOVERNMENTAL, REGULATORY OR
THIRD PARTY CONSENTS AND APPROVALS, IF ANY, NECESSARY FOR THE SALE OF THE
SECURITIES, EXCEPT FOR THOSE CONSENTS AND APPROVALS SET FORTH IN SECTIONS
3.1(D), 3.1(G) AND 3.1(I) TO THE SCHEDULE OF EXCEPTIONS.


 


(G)           THE INVESTORS SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE
AND PAYABLE ON OR PRIOR TO THE CLOSING DATE PURSUANT TO SECTION 6.2 HEREOF.


 


(H)           THE COMPANY SHALL HAVE DELIVERED TO SUCH INVESTOR SUCH OTHER
DOCUMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS SUCH
INVESTOR OR ITS COUNSEL MAY REASONABLY REQUEST.


 

5.2           Conditions Precedent to the Obligations of the Company. The
Company’s obligation to sell and issue the Securities at the Closing is, at the
option of the Company, subject to the fulfillment or waiver of the following
conditions:

 


(A)           RECEIPT OF PAYMENT. THE INVESTORS SHALL HAVE DELIVERED PAYMENT OF
THE PURCHASE PRICE TO THE COMPANY FOR THE SECURITIES.


 


(B)           REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS AND WARRANTIES
MADE BY THE INVESTORS IN SECTION 3.2 HEREOF QUALIFIED AS TO MATERIALITY SHALL BE
TRUE AND CORRECT AT ALL TIMES PRIOR TO AND ON THE CLOSING DATE AS IF MADE ON AND
AS OF THE CLOSING DATE, EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY
EXPRESSLY SPEAKS AS OF AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR
WARRANTY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE; AND THE
REPRESENTATIONS AND WARRANTIES MADE BY THE INVESTORS IN SECTION 3.2 HEREOF NOT
QUALIFIED AS TO MATERIALITY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AT ALL TIMES PRIOR TO AND ON THE CLOSING DATE AS IF MADE ON AND AS OF THE
CLOSING DATE, EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY EXPRESSLY
SPEAKS AS OF AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 


(C)           COVENANTS. ALL COVENANTS, AGREEMENTS AND CONDITIONS CONTAINED IN
THIS AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE INVESTORS ON
OR PRIOR TO THE CLOSING DATE SHALL HAVE BEEN PERFORMED, SATISFIED OR COMPLIED
WITH IN ALL MATERIAL RESPECTS.


 


ARTICLE VI
MISCELLANEOUS


 

6.1           Termination. This Agreement may be terminated by the Company or
any Investor, by written notice to the other parties, if the Closing has not
been consummated by the third Business Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

 

18

--------------------------------------------------------------------------------


 

6.2           Fees and Expenses. At the Closing, the Company shall pay to the
Investors an aggregate of $100,000 for the Investor Counsel legal fees and
expenses incurred or to be incurred in connection with its due diligence and the
preparation and negotiation of the Transaction Documents and the registration of
the Securities under the Registration Rights Agreement. In lieu of the foregoing
payment, the Investor may retain such amount at the Closing or require the
Company to pay such amount directly to Investor Counsel. Except as expressly set
forth in the Transaction Documents to the contrary, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the initial sale and issuance of their applicable Securities
to the Investors, including the exercise of the Warrant and conversion of the
Convertible Notes.

 

6.3           Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company and the
Investors will execute and deliver such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

 

6.4           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 6:30 p.m. (New York City time) on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 6:30 p.m. (New
York City time) on any Trading Day, (c) the Trading Day following the date of
deposit with a nationally recognized overnight courier service, or (d) upon
actual receipt by the party to whom such notice is required to be given. The
addresses and facsimile numbers for such notices and communications are those
set forth on the signature pages hereof, or such other address or facsimile
number as may be designated in writing hereafter, in the same manner, by any
such Person.

 

6.5           Amendments; Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), with the
written consent of the Company and the Investors holding a majority of, as such
waiver or amendment shall so effect, (i) the then outstanding Common Shares,
(ii) the principal amount of the Convertible Notes, or (iii) the principal
amount of the Senior Secured Notes. Subject to the preceding sentence, any
amendment or waiver effected in accordance with this Section shall be binding
upon all parties to this Agreement, including, without limitation, any Investors
who may not have executed such amendment or waiver.

 

6.6           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language

 

19

--------------------------------------------------------------------------------


 

used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party.

 

6.7           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Investors.”

 

6.8           Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF
THE STATE OF NEW YORK SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF
THE COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
THE COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY
OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE
ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE,
AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY
OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH
PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
THE COMPANY AND INVESTORS HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

 

6.9           Survival. The representations and warranties, agreements and
covenants contained herein shall survive the Closing.

 

6.10         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the

 

20

--------------------------------------------------------------------------------


 

party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.11         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12         Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option owed to such Investor by the Company under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

 

6.13         Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.

 

6.14         Other Engagements and Activities. The investment in the Company
made by Goldman, Sachs & Co. (“Goldman Sachs” and, together with any other
affiliate of Goldman Sachs, the “GS Entities” or the “GS Entity”) pursuant to
this Agreement, and any subsequent investments in the Company by any GS Entity
after the date hereof, is made notwithstanding any engagement, prior to or
subsequent to the date hereof, by the Company, of any GS Entity as financial
advisor, agent or underwriter to the Company. Notwithstanding anything in the
Transaction Documents to the contrary, no GS Entity shall be restricted in any
way from engaging in any brokerage, investment advisory, financial advisory,
financing, asset management, trading, market making, arbitrage and other similar
activities conducted in the ordinary course of Goldman Sachs’ business. Further,
neither the Company nor any Subsidiary shall have any right, by virtue of any of
the Transaction Documents to, in or to such other ventures or activities of any
GS Entity, or to the income or proceeds derived therefrom, and the pursuit of
such ventures, even if competitive with the business of the Company, shall not
be deemed wrongful or improper. Any GS Entity shall have the right to take for
its own account or to recommend to others, any investment opportunity including
investment opportunities that may be competitive with or involve the same line
of business as that conducted or proposed to be conducted from time to time by
the Company.

 

21

--------------------------------------------------------------------------------


 

6.15         No Promotion. Except as otherwise required by law and as provided
in Section 4.5 herein, the Company agrees that it will not, without the prior
written consent of Goldman Sachs in each instance, (i) use in advertising,
publicity, or otherwise the name of any GS Entity, or any partner or employee of
any GS Entity, nor any trade name, trademark, trade device, service mark, symbol
or any abbreviation, contraction or simulation thereof owned by any GS Entity or
(ii) represent, directly or indirectly, that any product or any service provided
by the Company has been approved or endorsed by any GS Entity. This provision
shall survive termination of the Transaction Documents.

 

[SIGNATURE PAGES TO FOLLOW]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

VYYO INC.

 

 

 

 

 

By:

/a/ Davidi Gilo

 

Name: Davidi Gilo

 

Title: Chief Executive Officer and Chairman of
the Board

 

--------------------------------------------------------------------------------


 

Investor Signature Page

 

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of March 17, 2006 (the “Purchase
Agreement”) by and among Vyyo Inc. and the Investors (as defined therein), as to
the number of shares of Common Stock, Convertible Notes, Senior Secured Notes
and Warrants set forth below, and authorizes this signature page to be attached
to the Purchase Agreement or counterparts thereof.

 

 

GOLDMAN, SACHS & CO.

 

 

 

By:

/s/ Kenneth Eberts

 

 

Name: Kenneth Eberts

 

 

Title:  Managing Director

 

--------------------------------------------------------------------------------


 

Exhibits:

 

A             Schedule of Investors

 

B             Form of Convertible Note

 

C             Form of Senior Secured Note

 

D             Form of Warrant

 

E              Form of Registration Rights Agreement

 

F              Form of Guaranty and Security Agreement

 

G             Form of Opinion of Company Corporate Counsel (US)

 

H             Form of Company Counsel (Israel)

 

I               Schedule of Exceptions

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Schedule of Investors

 

Investor

 

Common Shares

 

Convertible Notes

 

Senior Secured
Notes

 

Warrants

 

Purchase Price

 

Goldman, Sachs & Co.

 

1,353,365

 

$

10,000,000

 

$

7,500,000

 

298,617

 

$

25,000,000

 

 

--------------------------------------------------------------------------------